Taylor, C. J.
delivered the opinion of the Court.
It highly concerns the character of a State, that its Courts of Justice should be so organized as to afford full assurance to every suitor, that his cause shall be patiently investigated, and impartially decided. This principle has likewise an essential operation in preserving public order, and enforcing private justice ; it represses the hope of impunity, which incites evil men to the commission of crimes; promotes punctuality and fair dealing; imparts confidence to the innocent and well disposed; and diffuses amongst all classes of the community, that reverence for the laws, and obedience to their authority, without which, liberty is but a name, and security a shadow. The apprehension that the existing Judicial System would produce injustice in cases where either party was influential in the place of trial, formed one argument against its adoption, which had so much weight with the Legislature, as to occasion a provision for the removal of the causes. The only reason required by the first act, was the suggestion upon oath, of probable grounds, that *519justice could not be had in the County where the cause was pending. Act of 1806, §12. As a specification of the grounds was not rendered necessary, it was easy to make the suggestion, and the removal of causes, became almost a, matter of course. To remedy this, the act of 1808 was passed, which requires the facts to be stated on which the belief is founded, so that the Court may judge whether the inference is properly deduced. We think it very probable that the facts stated in this affidavit may deprive the defendant of a fair trial, and that the spirit of the act, and the liberal interpretation, which, on account of the object it aims at, it certainly merits, entitle him to a removal of his cause to some other County. “ The administration of justice, says Blackstone, should not only be chaste, but should not even be suspected. A Jury coming from the neighborhood has, in some respects, a great advantage, but is often liable to strong objections : especially in small jurisdictions; or where the question in dispute has an extensive local tendency j where a cry has been raised, and the passions of the multitude been inflamed ; or where one of the parties is popular, and the other a stranger, or obnoxious.”